                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA


IN RE:   ASSIGNMENT OF CIVIL                                  Case No. 4:95mc40111
         AND CRIMINAL CASES TO
         MAGISTRATE JUDGES
_____________________________________/

                  ORDER AMENDING CASE ASSIGNMENT

    In order to promote an equitable distribution of cases among the magistrate

judges of this district, effective April 3, 2020, the clerk of court is hereby directed to

assign cases as indicated below.



GAINESVILLE DIVISION

Prisoner (NOS 510) civil cases shall be referred on a random basis:

         100% to Magistrate Judge Gary R. Jones



Prisoner (NOS 540, 560) civil cases shall be referred on a random basis:

         100% to Magistrate Judge Gary R. Jones



Prisoner (NOS 550, 555) civil cases shall be referred on a random basis:

         100% to Magistrate Judge Gary R. Jones
Habeas Corpus- General (NOS 530) cases shall be referred on a random basis:

         100% to Magistrate Judge Gary R. Jones



Habeas Corpus- Alien Detainee (NOS 463) cases shall be referred on a random basis

to:

         100% to Magistrate Judge Martin A. Fitzpatrick



Social Security (NOS 861, 862, 863, 864, 865) cases shall be referred on a random

basis:

         20% to Magistrate Judge Gary R. Jones

         20% to Chief Magistrate Judge Elizabeth M. Timothy

         20% to Magistrate Judge Hope T. Cannon

         20% to Magistrate Judge Martin A. Fitzpatrick

         20% to Magistrate Judge Michael J. Frank



All other civil cases shall be referred on a random basis to:

         100% to Magistrate Judge Gary R. Jones



All criminal cases shall be referred on a random basis to:

         100% to Magistrate Judge Gary R. Jones
PANAMA CITY DIVISION

Prisoner (NOS 510) civil cases shall be referred on a random basis:

        100% to Magistrate Judge Michael J. Frank



Prisoner (NOS 540, 560) civil cases shall be referred on a random basis:

        100% to Magistrate Judge Michael J. Frank



Prisoner (NOS 550, 555) civil cases shall be referred on a random basis:

       100% to Magistrate Judge Michael J. Frank



Habeas Corpus- General (NOS 530) cases shall be referred on a random basis:

       25% to Chief Magistrate Judge Elizabeth M. Timothy

       25% to Magistrate Judge Hope T. Cannon

       25% to Magistrate Judge Martin A. Fitzpatrick

       25% to Magistrate Judge Michael J. Frank



Habeas Corpus- Alien Detainee (NOS 463) cases shall be referred on a random basis

to:

       100% to Magistrate Judge Martin A. Fitzpatrick
Social Security (NOS 861, 862, 863, 864, 865) cases shall be referred on a random

basis:

         25% to Chief Magistrate Judge Elizabeth M. Timothy

         25% to Magistrate Judge Hope T. Cannon

         25% to Magistrate Judge Martin A. Fitzpatrick

         25% to Magistrate Judge Michael J. Frank



All other civil cases shall be referred on a random basis to:

         100% to Magistrate Judge Michael J. Frank



All criminal cases shall be referred on a random basis to:

         100% to Magistrate Judge Michael J. Frank



PENSACOLA DIVISION

Prisoner (NOS 510) civil cases shall be referred on a random basis:

         70% to Chief Magistrate Judge Elizabeth M. Timothy

         30% to Magistrate Judge Hope T. Cannon



Prisoner (NOS 540, 560) civil cases shall be referred on a random basis:

         50% to Chief Magistrate Judge Elizabeth M. Timothy

         50% to Magistrate Judge Hope T. Cannon
Prisoner (NOS 550, 555) civil cases shall be referred on a random basis:

         75% to Chief Magistrate Judge Elizabeth M. Timothy

         25% to Magistrate Judge Hope T. Cannon



Habeas Corpus- General (NOS 530) cases shall be referred on a random basis:

         25% to Chief Magistrate Judge Elizabeth M. Timothy

         25% to Magistrate Judge Hope T. Cannon

         25% to Magistrate Judge Martin A. Fitzpatrick

         25% to Magistrate Judge Michael J. Frank



Habeas Corpus- Alien Detainee (NOS 463) cases shall be referred on a random basis

to:

         100% to Magistrate Judge Martin A. Fitzpatrick



Social Security (NOS 861, 862, 863, 864, 865) cases shall be referred on a random

basis:

         25% to Chief Magistrate Judge Elizabeth M. Timothy

         25% to Magistrate Judge Hope T. Cannon

         25% to Magistrate Judge Martin A. Fitzpatrick

         25% to Magistrate Judge Michael J. Frank
All other civil cases shall be referred on a random basis to:

        45% to Chief Magistrate Judge Elizabeth M. Timothy

        45% to Magistrate Judge Hope T. Cannon

        10% to Magistrate Judge Michael J. Frank



All criminal cases shall be referred on a random basis to:

        50% to Chief Magistrate Judge Elizabeth M. Timothy

        50% to Magistrate Judge Hope T. Cannon



TALLAHASSEE DIVISION

Prisoner (NOS 510) civil cases shall be referred on a random basis:

        65% to Magistrate Judge Martin A. Fitzpatrick

        35% to Magistrate Judge Hope T. Cannon



Prisoner (NOS 540, 560) civil cases shall be referred on a random basis:

        100% to Magistrate Judge Martin A. Fitzpatrick



Prisoner (NOS 550, 555) civil cases shall be referred on a random basis:

        60% to Magistrate Judge Martin A. Fitzpatrick

        40% to Magistrate Judge Hope T. Cannon
Habeas Corpus- General (NOS 530) cases shall be referred on a random basis:

        25% to Chief Magistrate Judge Elizabeth M. Timothy

        25% to Magistrate Judge Hope T. Cannon

        25% to Magistrate Judge Martin A. Fitzpatrick

        25% to Magistrate Judge Michael J. Frank



Habeas Corpus- Alien Detainee (NOS 463) cases shall be referred on a random basis

to:

        100% to Magistrate Judge Martin A. Fitzpatrick



Social Security (NOS 861, 862, 863, 864, 865) cases shall be referred on a random

basis to:

        25% to Chief Magistrate Judge Elizabeth M. Timothy

        25% to Magistrate Judge Hope T. Cannon

        25% to Magistrate Judge Martin A. Fitzpatrick

        25% to Magistrate Judge Michael J. Frank



All other civil shall be referred on a random basis to:

        75% to Magistrate Judge Martin A. Fitzpatrick

        25% to Magistrate Judge Michael J. Frank
All criminal cases shall be referred on a random basis to:

       100% to Magistrate Judge Martin A. Fitzpatrick



   Upon the reopening of any case assigned to a magistrate judge who is no longer

receiving cases, the clerk of court is directed to reassign the case on a random basis

in accordance with the assignment provisions stated above.


   DONE AND ORDERED this 3rd day of April, 2020.



                               s/ Mark E. Walker
                               Chief United States District Judge
